Opinion by
Cline, J.
It was stipulated that certain items of the merchandise consist of “Gruyére process-cheese” similar in all material respects to that the subject of Kraft Phenix Cheese Corp. v. United States (10 Cust. Ct. 271, C. D. 767), and that other items consist of “ Cheese having the eye formation characteristic of the Swiss or Emmenthaler type,” the same as that involved in S. A. Haram v. United States (17 Cust. Ct. 37, C. D. 1016). In accordance therewith the claim of the plaintiffs was sustained.